Title: [July 1766]
From: Adams, John
To: 



      21 July 1766.
      
      
       Monday after Commencement. Last Saturday, I accidentally found a curious Volume, which Oaks Angier found in a Chest of Books be longing to an Uncle of his who died 45 Years ago. The Title Page and all the rest is gone till you come to the 18th. Page. It seems to be a Collection of Pamphlets, published in the memorable Year 1640, bound up together, in one Quarto Volume.
       Lord Digbies Speech. 9. Novr. 1640, concerning Grievances and the Triennial Parliament.
       Lord Digbies Speech Jany. 19. 1640 to the Bill for Triennial Parliaments.
       Nathl. Fiennes his Speech 9th. Feby. 1640. concerning the Londoners Petition, and the Government of the Church by Archbishops, Bishops &c.
       Francis Rous Esqrs. Speech before the Lords March 16th. 1640 upon presenting an Impeachment vs. Dr. Cossens, Dr. Maynwaring and Dr. Beale.
       Nathl. Fiennes’s 2d Speech touching the Subjects Liberty, against the late Cannons, and the new Oath.
       Lord Digbies Speech, concerning Bishops and the City Petition Feby. 9th. 1640.
       The Accusation and Impeachment of John Lord Finch Lord Keeper.
       Lord Faulklands 2d Speech after reading the Articles vs. Lord Finch.
       Four Speeches of Sir Edward Deering concerning Religion and the Government of Church.
       Bagshaws Speech Feby. 9. 1640 concerning Episcopacy and the London Petition.
       Three Speeches of Sir Benjamin Rudyer, concerning the Clergy, &c.
       Message from Commons to Lords by Mr. Pym Novr. 11. 1640 requesting Strafford to be taken into Custody.
       Articles of Impeachment vs. Thomas Earl of Strafford whereby he stands charg’d of High Treason.
       Earl of Bristows Speech 7th. Decr. 1640.
       Mr. Mainards Speech before both Houses. 24th. March in reply to Straffords Answer to his Articles at the Bar.
       The London Petition, a Particular of Prelatical Grievances.
       Articles vs. Secretary Windebanke.
       Lord Finch’s Speech, in the House of Commons, concerning Himself 21. Decr. 1640.
       Harbottle Grimstones Speech 18th. Decr. 1640 moving for an Impeachment of the Archbishop. He calls him the great and common Enemy of all Goodness and good Men.
       
       Message from the Queen to the Commons Feby. 5th. 1640.
       Sir Thomas Roe’s, concerning Trade 1640.
       Lord Faulklands Speech concerning Episcopacy.
       Pym’s Speech after the Articles vs. Strafford were read.
       Pym’s Speech after the Articles vs. Sir George Ratcliffe were read.
      
      
       
        
   
   The day of the month can be supplied with certainty from the fact that commencement at Harvard in 1766 occurred on Wednesday, 16 July.


       
      
      

      July 24th. 1766.
      
      
       Thanksgiving for the Repeal of the Stamp-Act. Mr. Smiths Text was “The Lord reigneth, let the Earth rejoice, and the Multitude of the Isles be glad thereof.” Mr. Wibirts was Genesis 50th. 20th.—“But as for you, ye thought evil against me; but god meant it unto good, to bring to pass, as it is this Day, to save much People alive.”—America is Joseph, the King Lords and Commons—Josephs Father and Brothers. Our Forefathers sold into Egypt, i.e. Persecuted into America, &c. Wibirt shone, they say.
      
      

      Monday July 28th. 1766.
      
      
       At Boston. A Meeting of the Bar at the Coffee House, for the Admission of Three young Gentlemen, Mr. Oliver, Mr. Quincy and Mr. Blowers, and another Meeting appointed next Fryday sennight, to consider of some Measures for Limitation, making a Pause, &c. They swarm and multiply. Sed, The Country grows amazingly, and the Time will not be long e’re, many who are now upon the Stage will be in their Graves. Four Years must pass, before the 3 young Gentlemen, admitted this night, will assume the Gown. And four Years will make a great alteration in the Bar. It is not so long, since Pratt and Thatcher were in their Glory, at the Bar. Since Coll. Otis reigned in three southern Counties, &c. Mr. Gridley And Mr. Dana are between 60 and 70. Kent is near 60. Fitch, Otis, Auchmuty are about 40—Benj. Gridley and Mr. Dudley are about 35—And Sewal, S. Quincy and I about 30. Within 4 Years possibly some of all these Ranks may depart. But the Bar has at last introduced a regular Progress, to the Gown, and seven Years must be the State of Probation.
       Gridley, Otis and Auchmuty were the chief Speakers. Gridley however was not in Trim. I never saw him more out of Spirits. Otis told some Stories, Auchfmuty told more, and Scolded and rail’d about the lowness of the Fees. This is Auchmutys common Place Topick— In Jamaica, Barbadoes, South Carolina, and N. York, a Lawyer will make an Independent Fortune in Ten Years.
      
      
      
       
        
   
   Daniel Oliver, Josiah Quincy Jr., and Sampson Salter Blowers. Oliver (1743–1826), Harvard 1762, son of Secretary Oliver, was admitted to the Superior Court, Aug. term, 1768; barrister, Sept. term, 1772; loyalist (NEHGRNew England Historical and Genealogical Register., 19 [1865]:103; Superior Court of Judicature, Minute Book 79; Sabine, LoyalistsLorenzo Sabine, Biographical Sketches of Loyalists of the American Revolution, with an Historical Essay, Boston, 1864; 2 vols.). Blowers, Harvard 1763, admitted attorney and barrister in the Superior Court with Oliver, also became a loyalist; his later career, which was distinguished, is recorded in DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements..


       
       
        
   
   Benjamin Gridley, Harvard 1751, admitted attorney and barrister in the Superior Court, Aug. term, 1762 (Superior Court of Judicature, Minute Book 79). He too became a loyalist. JA records some amusing reminiscences by Benjamin of his famous uncle, Jeremy Gridley, in an entry dated Nov. 1769, below.


       
      
      

      Tuesday July 29th. 1766.
      
      
       At Boston—bought Gilberts Law of Evidence. Heard some Cases of Bastardy in the Sessions. William Douglass was charged by a Dutch Girl with being the father of a Bastard Child born of her Body. Auchmuty is employed, in sessions, and every where. The same heavy, dull, insipid Way of arguing every where—as many Repetitions as a presbyterian Parson in his Prayer—tedious as Applin. Volubility, voluble Repetition and repeated Volubility—fluent Reiterations, and reiterating Fluency. Such nauseous Eloquence always puts my Patience to the Torture. In what is this Man conspicuous? in Reasoning? in Imagination? in Painting? in the Pathetic? or what? In Confidence, in Dogmatism, &c. His Wit is flat, his Humour is affected, and dull.
       To have this Man represented as the first at the Bar is a Libel upon it—a Reproach and disgrace to it.
      
      

      Wednesday 30 July.
      
      
       At Boston. The Weather cloudy. Going to the Common Pleas to day. Let me take Minutes. Let me remark the Speakers, their Action, their Pronunciation, there Learning, their Reasoning, their Art and skill. Let me remark the Causes, the remarkable Circumstances, &c. and report sentence unfinished?
      
      

      Suffolk Sessions July 1766.
      
      
       Dominus Rex vs. Francis Keen, for stealing Cask Molosses.
       Dus. Rex vs. Mary Gardiner, for a common Scold, Quarreller and Disturber of the Peace.
       Sewal. Hawkins—a common Scold is punishable by putting into the Ducking Stool. Prosecutions rare, ’tho the offence frequent. Other Crimes, not prosecuted here, as forestalling, Regrating &c.
       Wescan. She gets drunk sometimes, and then curses and swears at her Husband, all Night, for several Nights together, and quarrells with her Neighbours.
       Three Instances of Drunkeness prove a common Drunkard, 3 Acts of Barratry, prove a common Barrator, 3 Instances of Disceit, will prove a common Cheat. So 3 Instances of Brawling and Scolding to the common Disturbance of the Neighbourhood, proves a common Scold.
      
      
       
        
   
   This entry is inserted from “Paper book No. 14" (our D/JA/14), a stitched gathering of a few leaves, many of them blank, containing (except for these notes on cases in the Suffolk Court of General Sessions at the front of the booklet) entries dating exclusively in April and May 1767.


       
      
     